Thornton, J.:
We are of opinion that this action was barred by the statute of limitations prior to its commencement, as shown by the averments of the complaint, and that the judgment of the Court below should be affirmed.
The action is brought to cancel a deed executed by the plaintiff to defendant, Mary Ann Mulliken, on the 3d day of July, 1873, and to compel a reconveyance to him on the ground that the deed above mentioned was procured from him by fraudulent representations. The action was commenced on the 27th of March, 1879. The fraudulent representations, as alleged, were that the defendants had stated to him that the legal representatives of John Evoy (from whom (Evoy) plaintiff had received a conveyance of the same land transferred by the above-mentioned deed to defendant Mulliken, in trust, to convey it to whomever Evoy or his assigns or legal representatives might direct him so to con-' vey) had requested that the plaintiff convey the land to said Mulliken; that he had no recollection or knowledge of having made any such conveyance, but that he had seen the original *282deed, and that it bears his true signature; that the deed had been used by defendants in an action in the County Court of Contra Costa County within two months before the commencement of this action, and that he was first informed of the claim of the defendants under the deed within thirty days before the commencement of this action.
It thus appears that the action was brought to obtain relief on the ground of fraud, and there is no allegation in the complaint that the plaintiff discovered the facts constituting the fraud within three years before the commencement of the action (Code Civ. Proc., § 838, subdivision 4). On the contrary, the averments of the complaint are all consistent with his knowledge or means of acquiring knowledge of the facts constituting the alleged fraud at the time the representations were made, which must have been prior to the execution of the deed in 1873.
Judgment affirmed.
Myrick, J., and Shakpstein, J., concurred.